 650DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRichway,aDivisionofFederatedDepartmentStores,Inc. and Palm Coast BuildingandCon-struction Trades Council,AFL-CIO. Case 12-CA-10329May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn April 2, 1984, Administrative Law JudgeMarvin Roth issued the attached decision. TheGeneral Counsel and the Union filed exceptionsand briefs, and the Respondent filed cross-excep-tions with brief in support, as well as a brief in sup-port of the judge's decision. The Union filed an an-swering brief to the cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified and explained below.We agree with the judge that the Respondentdid not violate Section 8(a)(1) of the Act by deny-ing the Union access to handbill on private proper-ty of the Respondent. We base our decision, how-ever, on the analysis set forth inJean Country,291NLRB 11 (1988).On August 15, 1982,1 the Respondent openedtwo new retail department stores in the West PalmBeach, Florida area-one at Palm Beach LakesBoulevard and the other at Military Trail (thePalm Beach Lakes store and the Military Trailstore).At both locations the stores are situated onlarge, company-owned tracts of land that containparking lots and access roadways leading to andfrom major thoroughfares. Each store is the soleoccupant of its building, and the adjoining parkinglots and roadways are for the use of the Respond-ent's customers.2The general contractor for both stores wasVulcan Construction Company, a nonunion firm,andmost of Vulcan's subcontractors were alsononunion. Prior to the stores' opening, the Unionobtained information that the wages and benefitsbeing paid by Vulcan and the subcontractors at thetwo store locations were substantially inferior tothose of unionized firms in the area. The Union did'All datesare in1982 unless otherwise indicated.2Although the Military Trail store was the only operating facility onits tract of land at the time of the events in question, construction wasalready underway for a 31-store retail complex in which the Respondenthad no property interestnot consult the Respondent or any of the. nonunioncontractors about this matter during construction.At 9 o'clock in the morning of August 15, "grandopening" day, the Union commenced a handbillingcampaign at each store.The handbillers numbered in excess of 45 at eachsiteand included nonemployee union officials,members, and their families. They stationed them-selves on sidewalks adjacent to the front entrancesof the stores, in the parking lots, and along theaccess roadways. They distributed two handbillsinforming the public that the stores' constructioncontractors did not pay wages and benefits com-mensurate with the area standards and asking for atotal consumer boycott of the Respondent until itopenly promised to use labor contractors in thefuture who pay fair wages and benefits.The handbilling and the Respondent's reactionwere essentially the same at both stores. Shortlyafter the handbilling began, officials of the Re-spondent notified the Union's handbillers at bothsites that they were trespassing on private propertyand requested them to leave. The request was ac-companied by a threat to seek legal action. TheUnion made brief attempts at handbilling on publicsites adjacent to primary entry points to the Re-spondent's property from major thoroughfares. Ac-cording to credited testimony, the handbillerscould not effectively. handbill prospective custom-ers off the Respondent's premises because doing soeither caused a traffic buildup on the main thor-oughfares or most cars were unable to stop inorder to accept a handbill. Accordingly, the hand-billers persisted in handbilling on the Respondent'sproperty until September 3, when the Union tem-porarily resolved a state court trespass injunctionproceeding by ceasing the disputed activity andagreeing to give notice if it intended to resume.When the Union gave such notice on October 21,the Respondent sought and obtained a court decreeenjoining the handbilling on the Respondent'sproperty.Simultaneously with the handbilling, the Unionrented four billboards, one of which was directlyacross the street from the Military Trail store.These billboards appealed to the public not to pa-tronize the Respondent and three other businesses.There is no evidence about efforts to conduct theUnion's campaign at sites where the primary em-ployers were present.The judge held that the handbilling promoted atotal consumer boycott of the Respondent's storeswith an object of obtaining an agreement that theRespondent would build future stores with unionlabor.He determined that suchan agreement wasproscribed by Section 8(e), but that the truthful294 NLRB No. 49 FEDERATED DEPARTMENT STOREShandbillingwas -nevertheless protected as a resultof the' publicity proviso to Section 8(b)(4). Not-withstanding this protected status, and regardlessof the lack of alternative means of communicationat the Respondent's two stores, the judge conclud-ed that the Union had no right to enter the Re-spondent's property to publicize its dispute. Inreaching this conclusion, the judge balanced therelative nature and strengths of the Union's Section7 right and the Respondent's private property in-terest.He reasoned that because the Union's objectwas to secure an unlawful "hot cargo" agreement,the handbilling ranked "near the bottom of thespectrum"_ of protected union activities and was en-titled to.lessweight than should be accorded theproperty interests of a neutral employer. He alsostated that the General Counsel's failure to demon-strate that the Union could not have effectively en-gaged in primary economic activity against thenonunion general contractor and subcontractorsfurtherweakened the General Counsel's case andrequired the Section 7 right to yield to the proper-ty interests.Accordingly, he recommended dismis-sal of the complaint.The General Counsel and Union have exceptedto the judge's conclusion that an object of thehandbilling was to force the Respondent to enterinto an agreement prohibited by Section 8(e) of theAct. They argue, instead, that the Union was en-gaged in lawful area standards handbilling.The Re-spondent's cross-exceptions contest, inter alia, thejudge's finding that the Union's handbilling wasprotected.In affirming the judge's dismissal of the com-plaint,we find it unnecessary to consider these ex-ceptions. Instead, even assuming for the purpose ofdiscussion that the Union's activity was protectedhandbilling for area standards and did not have anobject ofseeking an agreementproscribed by Sec-tion 8(e), the analysis set forth in our recent deci-sion inJean Country supports the judge's conclu-sion that the Respondent did not violate the Act byforbidding the handbilling on its property.InJean Country,the Board clarified its analyticalapproach to access issues in light of the SupremeCourt's two principal guiding decisions inBabcock& Wilcox3andHudgens.4The Board concludedthat the availability of reasonable alternative meansof communication must be considered in everyaccess case in conjunction with a consideration ofthe Section 7 rights and property rights involved.The Board identified numerous illustrative factorsthatmay be relevant toassessingthe relativeweight of the competing rights asserted as well as3NLRB Y Babcock&Wilcox Co,351 U S 105 (1965)°Hudgens vNLRB,424 U S 507 (1976)651the availability of alternativemeans.5The Boardthenstated(at 14):Accordingly,in all access cases our essentialconcern will be the degree of impairment ofthe Section 7 right if access should be denied,as it balances against the degree of impairmentof the private property right if access shouldbe granted.We view the consideration of theavailability of reasonably effective alternativemeans as especially significant in this balancingprocess. In the final analysis however, there isno simple formula that will immediately deter-mine the result in every case.We proceed first to analyze the property right atissue here.Among the factors identified inJeanCountryasrelevant toassessingtherelativestrength or weakness of a property- right are thesize and openness of the location as well as the useto which the property is put and the restrictions, ifany, placed on public access to the property. Inthis case, each of the Respondent's two stores is afreestanding structure owned by the Respondentand situated by itself on its own parking lot provid-ed for its own customers. At all relevant times, nei-ther store shared its sidewalk, parking lot, or accessroads with the customers of any other merchant.There is no evidence that the Respondent invitedthe public onto the premises of either of the twostores for any purpose other than to purchasegoods from the stores. On the other hand, the Re-spondent's stores are retail operations generallyopen to the public without overt restriction.. Underthese circumstances, we find that the Respondentwas asserting a substantial private property interestwhen it prevented nonemployees from handbillingon its property.Turning next to the assessment of the Section 7right,JeanCountrylisted the following factors,among others, as relevant: the nature of the right,the identity of the employer to which the right isdirectly related, the relationship of the employer orother target to the property to which access issought, and the,-identity of the audience the unionseeks to reach through the Section 7 activity. Aspreviously stated, we have assumed without decid-ing that the Union here was engaged in area stand-ards activity, which is clearly a protected exercise5 The Board also held that"there is an initial burden on the partyclaiming the property right to show,through testimonial or documentaryevidence,that it has an interest in the property and what its interest inthe property is A party has no right to object on the basis of other per-sons' property interests "Jean Country,fn 7 Similarly, the General Coun-selbears the burden on the alternative means factor to make "a clearshowing, based on objective considerations, rather than subjective im-pressions, that reasonably effective alternative means were unavailable inthe circumstances "Jean Country,at 13 652DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof Section7 rights.See, e.g.,Giant Food Markets,241NLRB 727, 728 (1979),enf. deniedon othergrounds 633 F.2d 18 (6th Cir. 1980). However,area standardshandbillingisnot on the strongerend of thespectrumof Section 7 rights,as is, forexample,direct organizational solicitation or pri-mary strikeaction.As observed by the SupremeCourt,the reason for assigning diminished weightto area standardsactivity is that ithas "no .. .vital linkto the employeeslocated onthe [primary]employer'sproperty,"but isprotected "essentiallybecause a union has a legitimate interest in protect-ing the wagestandards ofitsmembers who are em-ployed by competitors of the [primary]employer."Sears,Roebuck &Co. v.San Diego County DistrictCouncil of Carpenters,436 U.S. 180, 206 fn. 42(1978).The weightassigned to area standards ac-tivitydiminishesfurtherwhere,ashere,theUnion's activity is secondaryand the maintenanceof construction industryemployees'area standardshas no apparent immediate potentialto benefit evenindirectlythe retail store employeesof the Re-spondent.The relativestrengthof the Union's Section 7 in-terests isalso diluted in light ofthe relationship ofthe primary employer to the property to whichaccess is sought.The Union here did not handbillat a site currently visitedby the primarynonunionconstructioncontractors with whichithad an areastandards dispute.Instead,itcarriedout its hand-billing at the Respondent's stores already complet-ed by thosetargeted employers.The GeneralCounsel contendsthat,because area standards ac-tivity is protected, the Unionnecessarily had theright to handbillthe Respondent'scustomers. TheBoard inJeanCountryrejected thiscontention,however,by making clear that a union's own defi-nition of the audience it seeks is not necessarilycontrolling.Specifically, "a claim that the union'sintended audience consistsof the customers ofeveryestablishment that has even a remote connection tothat targetemployerwill not necessarily warrantaccess to any and all sitesatwhich suchcustomersmay be found,even if accessto private propertymight be necessaryto reach thecustomers atonesuch site." 291 NLRB at 12. This is truehere sincethe Union's intended audience was the clientele ofa neutral employerthat had noapparent ongoingconnectionwith the primaryemployers.In sum,therefore,we find fromour consideration of rele-vant factors that the Union'sSection7 right toengage insecondaryarea standards handbilling atthe Respondent's stores ranksat the lower end ofthe spectrum of Section7 rights.Considering,finally,the question of reasonablealternativemeans,the BoardinJean Countryheldthat relevant factorsmay include,but are not limit-ed to, the desirability of avoidingthe enmeshmentof neutrals in labor disputes,the burden and ex-pense of nontrespassory communication alterna-tives, and the extentto which exclusive use of thenontrespassory alternativeswould dilute the effec-tiveness of the message.291 NLRBat 13.With re-spect to the first factor,we note that the Union'shandbilling was carriedout solely at. the propertyof theRespondent,a neutral employer,and urged atotalboycott of its products. Nevertheless, theGeneral Counselargues that access to the Re-spondent'spropertymust be allowed because thealternativeof billboards,which the Union did at-tempt,was too expensive and limited in availabil-ity.Furthermore,theGeneral Counsel contendsthat attempts to handbill on public property adja-cent to theRespondent's store locations were nei-ther safe nor effective. In short, the General Coun-sel arguesthat the Unionhad no reasonable alter-native meansto conveyitsmessage.We agree with the judge's findingsthat,vis-a-visthe Respondent at the twostore locations in dis-pute,no reasonable alternative means of communi-cation were available tothe Union.However, ana-lyzing reasonable alternatives,as the judge noted,also requiresan inquiry as to whether the Unioncould have effectivelycommunicated elsewhere itsprotest againstthe primarynonunion employers.SeeHardee's Food Systems,294 NLRB 643; andHomart Development Co.,286NLRB 714, 716(1987).In the instant case,theGeneral Counselfailed to demonstratethat the Union could nothave effectivelyengaged inprimary activity at theplaces of businessof Vulcan and thenonunion sub-contractors or at ongoing construction projects in-volving thosetargeted employers,or even at thepremisesof secondary employers that have a cur-rent connectionwith theprimary employer.e6In considering the alternative-means factor,Member Johansen doesnot rely on the General Counsel's failure to show that the Union couldnot have engaged in primary activity as a substitute for handbilling cus-tomers of neutral Richway Stores.Member Johansen agrees with thejudge that the General Counsel has demonstrated the Union's lack of rea-sonable alternative means to reach customers of Richway, but does notconsider the General Counsel'smeeting of this burden determinative inthe final analysisLike his colleagues, in assessing the Union's Sec. 7 in-terest,Member Johansen relies on the facts that Richway, the propertyowner,is not the employer with which the Union has its primary disputeand that the Union's intended audience was patrons of a neutral employerhaving no ongoing relationship with the primary. SeeJean Country,at 13.In view of this minimal statutory interest,with due consideration to thealternative means factor, and in view of the substantial property interestasserted by the Respondent,Member Johansen concludes that the degreeof impairment of the Sec. 7 right if access is denied is less than thedegree of impairment of the property interest if access were grantedMember Johansen notes that he did not participate in eitherHardee'sFood SystemsorHomart Developmentand that he does not rely on eitherof those cases in the foregoing analysis. FEDERATED DEPARTMENT STORES653Accommodatingthe rights in conflict here pur-suant to our analysis inJean Country,we conclude,in light ofthe absenceof proof,that no reasonablealternativemeans existedfor the Unionto engagein area standards protests against theprimary con-structionemployers,that the degreeof impairmentto a relatively weak Section7 right if access to theRespondent's propertyshould be denied is less sub-stantial than the degree of impairmentto the Re-spondent'spropertyinterest if access is granted.Accordingly,the Respondent did not violate Sec-tion 8(a)(1) of the Act by its efforts to preclude theUnion's handbilling on its premises.ORDERThe recommendedOrder of theadministrativelaw judge isadopted andthe complaint is dis-missed.Eduardo Soto,Esq.,for the General Counsel.John F. Wymer III,Esq.,of Atlanta,Georgia,for the Re-spondent.Howard Susskind,Esq.,of Miami,Florida,for the Charg-ing Party.DECISIONSTATEMENTOF THE CASEMARVIN ROTH,AdministrativeLaw Judge. This casewas heard at Miami, Florida, onJanuary 11, 1984. Thecharge and amended charge were filed on September 7and 16,1982,1respectively,by Palm CoastBuilding andConstructionTrades Council, AFL-CIO (Union). Thecomplaint,which issuedon August 30, 1983,and wasamended on September12, 1983,and at the hearing, al-leges that Richway,a Division of Federated DepartmentStores, Inc. (Company or Respondent)violated Section8(a)(1) of the National Labor RelationsAct. The grava-men of the complaint is that theCompany allegedly pro-hibited the Union fromengaging in lawful consumer-di-rected handbillingon the Company's propertyat its twoWestPalm Beach stores although theUnion had noother effectivealternativemeans of reachingthe public.The Company's answer denies the commissionof the al-leged unfairlaborpractices.All partieswere affordedfullopportunityto participate,to present relevant evi-dence,to argue orally, and tofilebriefs.The GeneralCounsel,the Union,and the Company eachfiled a brief.On the entire record in this case and from my observa-tion of the demeanor of the witnesses,and having con-sidered the briefs and argumentsof theparties, I makethe followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company,a Delaware corporation,is engaged inthe operation of retail department stores, including stores'All datesherein are for 1982 unless otherwise indicated.located at 1760 Palm Beach Lakes Boulevardand 1941South MilitaryTrail inWestPalm Beach,Florida (thePalm Beach Lakes andMilitary Trailstores)and collec-tively theWestPalm Beach stores).In the operation ofitsbusiness,the Companyannually derives gross reve-nues in excessof $500,000 and annually purchases and re-ceives at itsWest Palm Beach stores products,goods,and materials valued in excessof $5000 directly frompointsoutside ofFlorida.I find,as the Company admits,that it is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THEALLEGED UNFAIRLABOR PRACTICESA. The FactsThe Company,an Atlanta-based firm,opened its WestPalm Beach stores for business at 9 a.m. on August 15,1982,with a"grand opening."They werethe Company'sfirststores in Florida.Vulcan CorporationCompany, anonunion firm, was general contractor for the construc-tion of bothstores.So far as indicated by the presentrecord,allof Vulcan's subcontractors were also non-union.The GeneralCounsel presented uncontradictedevidencethat priorto August15, the Unionand itsaffili-ated local trade unions obtained information which indi-cated that the wage scales and fringe benefits paid byVulcan and several of its subcontractors were substan-tially belowor inferior to these of unionized firms in theWestPalm Beach area.The Uniondid not communicatewith the Companyabout the matter before commencingits handbillingon August15, and the evidence fails to in-dicatethat the Unioncommunicated with the nonunioncontractors at any time.On August15 at 9 a.m., concurrentlywith the Compa-ny's grand opening,theUnioncommenced distributionof handbills at the West Palm Beach stores.There were50 to 85 handbillers at the Palm Beach Lakes store andsome 45 to 50 at the MilitaryTrailstore.The handbillerswere unionofficials,officials of affiliatedunions, unionmembers,and their families, none of whom were em-ployees of the Company.There was no picketing, andthe handbilling did not result in any work stoppages. TheUnion used two formsof handbill. The firstread as fol-lows (emphasis added):PLEASE DON'T SHOPAT RICHWAY STORESThe workingmen and women and retirees of thePalm Coast Building & ConstructionTrades Coun-cil,AFL-CIO, is requesting that you not shop atRICHWAY asa gestureof protestof the manner inwhich RICHWAY iscontributingto our country'seconomic problems.RICHWAY hasbuilt its store on these premisesby using contractorswho paysubstandard wagesand promote lower working conditions. This saps 654DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe economichealth and vitality ofthis community.The paymentof substandard wages to any group ofemployees hired under substandard working condi-tions undercuts thewage standards and purchasingpower of ourworking members-your neighborsand citizens of this community.The men andwomen and retirees of the Palm Coast Building &ConstructionTrades Council could notcontinue tolive in this community and support their families atthe wages and fringe benefitspaid by thecontractorselected byRICHWAY.Moreover,by using sub-standard labor contractors,RICHWAY underminesthe local builders who hire skilled union workers ata fair wage.We request that you do not patronizeRICHWA r'Suntilitopenly and publiclypromises thatitsfuturestores will bebuilt by fairlabor contractors who hireemployees at fair wages and fringe benefits.IfRICHWAYisunwilling to cut their prices,THEN REFUSE TO BUY THEIR MERCHAN-DISE.Instead do businesswithcompanies whichuse contractorswho do not pay theiremployeescut-rate wages.You, the public,must expressyour protestagainstcut-rate wages.Otherwisethis disease will spread toyou-and you-and you!If you must enterRICHWAY todo business,please expressyourconcerns to the manager sup-porting our objectivesof fairwages and workingconditions.Palm Coast Building & Construction TradesCouncilWe are appealing only to the public-the con-sumer.We are not seeking to induce any person tocease work or to refuse to make deliveries.PLEASE DO NOT LITTERThe second handbill read as follows:PLEASE DON'T SHOP ATRICHWAY STORESThe workingmen and women and retirees ofLocal 323, I.B.E.W.urge you notto shop at RICH-WAY storesbecause ofthe builder's contribution tosubstandard wages.RICHWAY storesunder construction are beingbuilt bycontractorswho paysubstandardwagesand fringe benefits.The useof substandard laborcontractors is a drain on our localeconomy. Thepayment of substandard wages diminishesthe pur-chasing power of working persons who are alsocustomers and neighbors in this community. Ourmembers cannot maintain their living standards atthe substandard wagespaid by thecontractors atRICHWAY stores.Moreover,the use of cut-ratelabor contractors undermines the business of fairlabor contractorswho build withskilled laborunder union standards.Cut-rate wages are not fair unless the merchan-dise atRICHWAY'S is also cut-rate!With so manyshopping centers in the area,why not purchaseyour merchandise at one built by contractors usingthe best labor and materials?We ask you to supportour protest against sub-standard wages and working conditions by refusingto buyany merchandise at theRICHWAY storesuntil the company is willing to slash the prices onallmerchandise.We are appealing only to the publicthe consumer.We are not seeking toinduce any person to cease work or torefuse to make deliveries.PLEASE DO NOT LITTERUnion President Roger Hudspeth,who was in chargeof the handbilling at MilitaryTrail,and IBEW Local 323Business Agent George Hudspeth,who was in charge ofthe handbilling at Palm Beach Lakes,testified in sumthat the above italicized third paragraph of the firsthandbill reflected the object of the handbilling. In RogerHudspeth's words, "we would want to accomplish thefact that future stores would be built with fair wages andfair fringes for the people that was building them." Com-pany Board Chairman John Weitnauer testified withoutcontradiction that on August 15 he asked Roger Hud-speth why the Union was handbilling, and that Hudspethanswered that"in effect,that they want a guaranteefrom us that we would be building with union labor inthe future."I credit Weitnauer,and I find that the Unionequated fair wages and fair fringes with unionlabor.Ac-cording to Weitnauer,he said that the Company couldnot make such a commitment, because as a matter ofpolicy the Companylet its architects select the builders.However,Weitnauer did not claim that the Companylacked the power or authority to select its own contrac-tors, nor did Weitnauer claim that the Company had nointention of engaging in future construction work inPalm BeachCounty.George and Roger Hudspeth testified concerning PalmBeach Lakes and Military Trail,respectively,that as ofAugust 15 the stores were substantially completed, butthat some construction work remained. Specifically, theytestified that the inside electrical work and outside light-ing were not completed,and that the sprinkler systemwas not completed at MilitaryTrail.Board ChairmanWeitnauer,Palm Beach Lakes Store Manager Peter Kar-antonis, andMilitary TrailStoreManagerJeffrey Klos-terman testified in sum that construction work was com-pleted by August 15. They pointed out that if the electri-cal system was not complete,the stores would not beable to register sales on their computers.The Companywitnesses'reasoning is persuasive.Additionally,it is un-likely that the stores could remain open at night if therewere no exterior lighting.Icredit the company wit-nesses, and I find that construction work was completedby August 15.The Palm Beach Lakes store is located on a tract ofland immediately south of Palm Beach Lakes Boulevard, FEDERATED DEPARTMENT STORESan eight-lane thoroughfare.The BoulevardintersectswithInterstateHighway 95 about 1000 yards to the westand with CongressAvenue about500 yards to the east.The storefaces north and is located about 100 yardssouthof the boulevard. A four-lane roadway,located oncompany property,connects the boulevard with parkingareas in front of the store.Palm Beach Mall, a shoppingcenter,is locatednorth of the boulevard,across from thecompany premises.The premises are bounded on thesouth by acanal and a golf course,on the east(separatedby more parking areas) by a drive-in bank and a restau-rant,and on the west by a Ramada Inn. There is noroadway connecting CongressAvenue withthe Compa-ny's store.There areentrances on the westsidewhichlead to theCompany's garden shop and auto service fa-cility.Nearly all theCompany's customerscome by car,and most enterand exit by way of theBoulevard. Thereis a sidewalk adjacentto the frontentranceof the storeand another sidewalk adjacentto the boulevard. A gov-ernmentaltraffic surveyintroduced in evidence by theGeneral Counsel,indicates an average dailytraffic flowon Palm Beach Lakes Boulevardof 28,835 vehicles im-mediately west of CongressAvenue and 44,847 vehiclesimmediately east of Interstate 95.At PalmBeach Lakes the Union began handbilling onthe sidewalk adjacent to the store,on parking lot islandsnorth of thestore,and in the open area east of the store.GeorgeHudspethtestifiedthat about 9:20 a.m.,ManagerKarantonis asked thatthey move away fromthe side-walk adjacent to the store.Hudspethfurther testifiedthatthe handbillers then moved away from the store,continuedto handbillin the parking lot, and also hand-billed on the public sidewalk adjacent to the access roadfrom the boulevard.Hudspethtestifiedthat about 30minutes later Karantonis,this time accompaniedby a citypoliceman,asked him to return to the sidewalk adjacentto thestore becausethe officerdeterminedthat theywere impedingtraffic, in that driversstopping to gethandbills were causing a backup on the boulevard. Hud-speth testifiedthat theyreturned,but that5 minutes laterKarantonis,a policeman,and a third persontold themthat theyhad to leavethe Company'spremises becausethey weretrespassing.Hudspeth refused, asserting thatthey had a legal right tohandbill on the Company'spremises,that they could not effectivelyconvey theirmessage onthe publicsidewalk becauseof hedges whichprevented their being seen fromthe storepremises, thatthe officertold them they were obstructingtraffic there,and that theyhad already accommodatedthe Companyby moving several times.At thispointKarantonishanded Hudspeth the followingtypewritten note: .As you know,you are on privateproperty and assuch are trespassing.While you arefree to carry onyour handbiiling[sic]on publicproperty, yourdoing so onRichway propertyis illegal.You havealready been asked twice to confineyour activity topublic property,but you haverefused. Consider thisourlastrequest that you leaveRichway propertyimmediately.We have notifiedthe proper authoritiesof your illegal trespassingand, if you failto leaveRichway propertyimmediately,law enforcement655authorities will take the necessary action to enforcethis request.Peter KarantonisStore ManagerManager Karantonis,the onlyother witness concerningthe events at Palm Beach Lakes,gave a different version.Karantonis testifiedthat shortly after9 'a.m. he told Hud-speth that the handbillers should leavethe Company'spremises.Karantonisfurther testified that they left thesidewalk adjacentto thestore, but remained in the park-ing area,which was company property. Thereafter Kar-antonis gave Hudspeth the typewritten note and Hud-speth refused to leave.Karantonis testifiedthat theUnion neverattemptedto handbillon the public side-walk. I credit Hudspeth.Karantonis'brief narrative failsto answer certain pertinent questions.Karantonis failedto explainhow hecould be certainthat the Union didnot handbillon the public sidewalk,in light of Hud-speth's assertionthat hedges blocked anyview from thestore premises.Karantonis also failed either to explain ordeny the presenceof police officersand the unidentifiedthird person with him.As will be discussed,testimonywith respect to Military Trail indicatesthat the Compa-ny formulated and announced its policy in connectionwiththe handbilling at that location,about 10 a.m. It ispossible that Karantonis was not awareof the Compa-ny's policyuntil that time,and thereforeattempted tomake some accommodationwith the Union. Additional-ly,other evidence adduced in connectionwith MilitaryTrail tendsto corroborate GeorgeHudspeth's testimonyconcerninga traffic backup.The Military Trailstore is located on a tract of landsouthwest of the intersectionof ForestHillBoulevard(on the north), and Military Trail (on the east),the lattera six-lane thoroughfare (the evidence fails to indicate thewidth of ForestHill Boulevard).The Company's store islocated at the western end of the tract,facing eastward,with an adjacent sidewalk.There isa large,company-owned parking area in the centerof the tract. At thetime of the handbilling,the Company's store was theonly functioning business on this tract.However, con-struction of other retail establishments was underwayeven then, all on land that was sold bythe Company toanother firm (Olympia and York) prior to August 15.Specifically,along the south endof the tract,space hasbeen allotedfor some 31stores.At the eastend of thetract,adjacent to MilitaryTrail,are a bank and a restau-rantwhich werecompleted after thehandbilling.TheCompanydoes not own,operate,or controlany otherbusiness on the tract.There is,and was as of August 15,a four-lane access road which runs from Military Roadin a westerly direction,between the bank and the restau-rant, across the parking area and upto the Company'sstore front entrance.There isalso a two-lane access roadrunning from the storeto ForestHill Boulevard, a dis-tance of about one-quartermile. The Companydoes notown any land along this access road.There isa K-Martstore on oneside of theaccess road and undevelopedland on the otherside.There isno accessto the Compa-ny's storefrom thesouth or west.Nearly all the Compa- 656DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDny's customers come by automobile.Approximately 90-percent enter and leave via Military Trail.The trafficsurvey previously mentioned indicates that in this area,Military Trail has an average daily traffic flow of 32,285vehicles.At the Military Trail store,theUnion commencedhandbilling on the sidewalk adjacent to the store, and inthe parking lot along the accessroad to Military Trail.Roger Hudspeth testified that about 10 a.m., the "storemanager and the Southeast district manager"came upand asked him to take a telephone call inside the store.(In light of the testimony of Board Chairman Weitnauer,Ifind that the "district manager"was actuallyWeit-nauer.)The caller identified himself as the Company's at-torney,asked why the Union was handbilling,and toldHudspeth that they were trespassing.ThereafterWeit-nauer directed Hudspeth to move the handbilling awayfrom the store and off the Company'spremises.Weit-nauer specifically directed Hudspeth to move the hand-billing to an area along the Military Trail access road atthe eastern edge of the Company's premises,adjacent tothe present site of the bank and restaurant,and to an-other area along the Forest Hill Boulevard access roadabout 200 feet north of the Company's store.Hudspethtestified that they moved the handbilling accordingly,but that after about 2 hours they concluded that suchhandbilling was ineffective. 'Hudspeth testified that trafficmoved rapidly along the Forest Hill access road, thatfew cars stopped to take handbills, and that those whodid blocked traffic because it was only a two-lane road.Hudspeth's testimony with regard to the Military Trailaccess road was something less than amodel of clarity.Hudspeth initially testified thatwith respect to bothaccess roads, that 1 in 10 cars wouldnotstop to takehandbills.However,Hudspeth testified with respect tothe Military Trail road,that some 20 to 25 of 150 to 200cars stopped for handbills.In the overall context of Hud-speth's testimony,I find that he meant to say that 1 in 10cars did stop to take a handbill.Hudspeth testified thatthere was a backup of cars on the Military Trail accessroad.However,on the basis of his testimony it is diffi-cult to tell whether this backup was caused by the hand-billing or by the heavy flow of traffic that day,or whatismore likely, by a combination of both factors.Thereaf-ter the handbillers returned to the sidewalk in front oftheCompany'sstore.Hudspeth testified that anothercomplicating factorwas the extremely hot weather,which meant that most cars had their windows closedfor air conditioning.Itmay reasonably be inferred thatthe same condition would prevail at Palm Beach Lakes.Evidence was adduced concerning alternative meansby which the Union could or did publicize its position.George and Roger Hudspeth testified in sum that news-papers and television stations would accept some unioncommercials,but would not accept ads that called for aconsumerboycott.The Unionused commercial bill-boards to convey its message calling for a boycott of theCompany and three other named businesses(includingthe Ramada Inn adjacent to the Palm Beach Lakes store)because they allegedly lowered area standardsby payingsubstandard wages and benefits. (There was no mentionof contractors.)The Unionused four billboards,includ-ing one neartheMilitary Trailstore,but there was nobillboard available near the Palm Beach Lakes store.Only one outdoor advertiser agreed toaccept the boy-cottsigns.Normally theadvertising firms required thatbillboards be postedfor fixedperiods of 6 months or ayear.However the Union was able to prevail on the onefirm whichaccepted the ads, to use its billboards for a 3-month period at a cost of$13,000,which wasshared bythe Unionand its affiliated locals.The handbillingcontinued until September 3. In themeantime,theCompanypetitioned a state court toenjoin the handbilling.After an unsuccessfulattempt bythe Unionand other defendants to transfer the proceed-ing to aFederalcourt,the defendants agreed to ceasehandbilling and to give notice if they intended to resumehandbilling.On October .21, the Uniongave notice ofsuch intention.On November 22, thestate court issued apreliminaryorderenjoining the defendants from hand-billing on theCompany's premises or "on publicproper-ty contiguousto [the Company's] retail facility in such amanner as to impede the free ingress and egress of thepublic and vehiculartrafficto and from[the Company's]propertyso as to create a safety hazard."The court pre-mised its order in part on a fording that the Board decid-ed that the defendants had no rightunder the Act tohandbill on the Company's property (referring to the Re-gional Director's initial refusal to proceed on the presentcharge).However after the General Counsel reversedthe Regional Director's decision and directed issuance ofa complaint,the state court denied the defendant'smotion to dissolve the injunction.The court held, on theauthorityofSears,Roebuck & Co.v.San Diego CountyDistrictCouncil of Carpenters,436 U.S. 180(1978), thatthe injunction"would remain in effect until the [Board]rules that the unions may lawfully trespass on [the Com-pany's]property to publicize its labor disputewith [theCompany]." The presentcharge allegesthatthe Compa-ny violatedSection 8(a)(1) by attempting to remove thehandbilling"through policeofficersand judicial means."However thecomplaint does not allege, nor does theGeneral Counselcontend, that the Companyviolated theAct by seekingan injunction.B. Analysis and Concluding FindingsThis casepresents,in essence,three issues:(1)Apartfrom the fact that the handbilling took place on privateproperty, did the handbilling constitute activity protect-ed under Section 7 of the Act? (2) did the Union haveany other effective means of conveying its message toprospective customers of the Company?,(3) if theanswer to the first question is "Yes"and to the secondquestion "No," did the Union have a statutorily protect-ed right to handbill on the company premises?For thereasons discussed,Ifind that the answers to the first andsecond questions are "Yes" and "No"respectively, butthat the unlawful object of the handbilling,as distin-guished from the lawful means used to obtain that object,precludes the finding of a violation in this case.The firstissue requires considerationof the Union's ul-timate object.As discussed,I find that the Union's objectwas to obtain an agreement that in the future, the Com- FEDERATED DEPARTMENT STORESpany would build its stores with union labor. Indeed, theUnion so- informed the Company. Therefore,at least anobject of the handbilling was to obtain a hot cargoagreementproscribed by Section 8(e) of the Act.Colum-bus Building Trades Council (Kroger Ca),164 NLRB 516,522 (1967); see alsoConnell Construction Co. v. PlumbersLocal 100, 421U.S. 616, 633 (1975);Colorado BuildingTrades Council (Utilities Services),239 NLRB 253 (1978).If the Union had engaged in picketing or strike action toobtain such an agreement, then such conduct would haveviolated Section 8(b)(4)(A) of the Act. Therefore, I alsoreject the General Counsel's argument (Br. 8) that theUnion simply engagedin "areastandards" handbilling.However, the second or "publicity" proviso to Section8(b)(4), exempts from its proscription (including conductotherwise violative of Section 8(b)(4)(A)), certain hand-billingandother publicity.Specifically, the provisostates:... That for the purposes of this paragraph (4)only, nothing contained in such paragraph shall beconstrued to prohibit publicity, other than picket-ing,for the purpose of truthfully advising thepublic, includingconsumersand members of a labororganization,that a product or products are pro-duced by an employer with whom the labororgani-zation hasa primary dispute and are distributed byanother employer,as long as suchpublicity doesnot have an effect of inducing any individual em-ployed by any person other than the primary em-ployer in the course of his employment to refuse topick up, deliver, or transport any goods, or not toperform any services, at the establishment of theemployer engaged in such distribution ... .Therefore, the question is presented of whether thehandbilling was exempted from the proscription of Sec-tion 8(b)(4)(A) by reason of the publicity proviso and, ifso,whether the handbilling was protected activity underSection 7 of the Act. First, I find that the handbillingwas protected by the publicity proviso. That proviso hasbeen construed liberally in order to effectuate a "pro-found concern," reflected by the legislative history ofthe Landrum-Griffin amendments to the Act, "that theunion's freedom to appeal to the public for support oftheircase beadequately safeguarded."NLRB v. Servette,Inc.,377 U.S. 46, 55 (1964). In the present case, theUnion was concerned because the Company used non-union contractors and subcontractors whose wage scalesand fringe benefits were inferior to those of organizedfirms in the West Palm Beacharea.Although the twoWest Palm Beach stores were completed, and the Com-pany had no immediateplansfor further construction,the Union wantedsome assurancefrom the Companythat future construction work would be performed byunion labor. Therefore, the Union had a "primary dis-pute" with thosenonunioncontractors and subcontrac-tors (presently unidentified),who might in the futureperform construction work for the Company. SeeNa-tionalWoodwork Mfrs Assn. v. NLRB,386 U.S. 612, 634-657635 (1967).2 AsServettemakes clear, the proviso terms"product," "products" and "produced" should be broad-ly construed to include employers who provide services.Similarly, the term "distributed by another employer"should also be broadly construed to effectuate the con-gressional intent.Therefore the proviso is applicable tohandbillingwhich informs the public that an employerutilizes the services of construction firms whom a unionregardsas unfair.Edward J. DeBartolo Corp.,463 U.S.147 (1983).This brings me to the question of the truthfulness ofthe handbills. I find on consideration of the text of thehandbills,and statementsmade by the Union and its rep-resentatives in connection with the handbilling, that theUnion truthfully advised the public of the nature of itsdispute, as required by the proviso. The first handbillclearly conveyed the nature of the Union's grievance andthe relief which it sought. Thus, the Union asserted that"Richway has built its store on these premises by usingcontractorswho pay substandardwagesand promotelower working conditions." As found, the General Coun-sel adduced uncontroverted evidence that the wages andfringe benefits paid by Vulcan were substantially inferiorto those of union contractorsin the area.Therefore theUnion had an objectivebasisfor expressing its opinion.The Union further stated the relief which it sought,namely, that: "We request that you do not patronizeRichway's until it openlypromisesthat its future storeswill be built by fair labor contractors who hire employ-ees at fairwages andfringe benefits." The Union did notstate that it wasinsistingthat the Company use onlyunion labor. However the Union equated union condi-tionswith "fair labor contractors." Therefore the hand-bills cannot be regarded as untruthful in this regard. TheUnion did not name the contractors used by the Compa-ny.However, as the Unionwas seeking an agreementcovering futurework, thisomissionwas immaterial.Moreover, in both handbills the Union made clear thatthe contractors, and not the Company itself, performedthe work. Therefore the handbills were factually accu-rate in this regard.FloridaGulf Coast Building TradesCouncil (DeBartolo Corp.),252 NLRB 702 fn. 2 (1980),2 InNational Woodwork,the Supreme Court held in sum that Sec. 8(e),which "closely tracks"the language of the secondary boycott provisionof the Act, was designed to close a "loophole" in that provision by pro-hibiting agreements to engage in secondary boycotts.In other words, ahot-cargo agreement is simply another form of secondary boycott, inwhich the signatory or proposed signatory is the secondary or neutralemployer,and the Union's primary dispute is with the class of employerswith whom the signatory would be required to "cease or refrain" (in thelanguage of Sec 8(e)) from doing business.Therefore,the fact that theCompany did not have any current business relationship with any non-union contractor or subcontractor at the time of the handbilling did notpreclude the existenceof a "primarydispute"within the meaning of theproviso.It is also immaterial that the Union did not communicate withVulcan or the nonunion subcontractors in connection with the construc-tion of the West Palm Beach stores A union may take direct action inthe form of a strike,picketing,or boycott(unless specifically proscribedby the Act), withoutcommunicating with the alleged unfair employer,and the absence of such communication does not preclude the existenceof a labor dispute.SeeNLRBY.Washington AluminumCa, 370 U.S. 9,14 (1962). 658DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDrevd.on other grounds 463 U.S. 147(1983).$The secondhandbill was technically inaccurate in that it asserted, inthe present tense,that "Richwaystores under construc-tion are being built"by substandard contractors.Howev-er, the Company had just completed building its WestPalm Beach stores with alleged substandard contractors,the Company never gave assurance,and indeed refusedto assure the Union that it would refrain from using suchcontractors,but the Union was seeking such assurance.Therefore,the handbill did not mislead the public as tothe nature of the Union's dispute.The second handbillalso requested that the public"support our protestagainst substandard wages and working conditions by re-fusing to buy any merchandise at Richway Stores untilthe Company is willing to slash the prices on all mer-chandise."However this appeal was ancillary to theUnion's argument,spelled out in the first handbill, thatthe Company was unjustly profiting by building its storesunder substandard working conditions.Therefore theappeal was relevant to the Union's dispute.4For the foregoing reasons, I find that the handbillingwas protected by the publicity proviso to Section8(b)(4)(B).I further fmd that the handbilling(apart fromquestion of its location)also constituted protected activi-ty under Section 7 of the Act.The handbilling was unionand concerted activity in furtherance of the Union'sobject to protect the wages,working conditions,and jobopportunities of employees represented by its affiliatedlocal unions,by obtaining an agreement from the Com-pany to use union labor for future constructionwork. Tothat end,the Union sought to inform the public of themerits of its dispute,and to enlist their support. TheUnion utilized lawful means,specifically handbilling per-mitted under the publicity proviso to Section 8(b)(4), to® InDeBartolo,the Supreme Court reversed the Board insofar as theBoard found that the respondent union did not violate the Act by distrib-uting handbills calling for a total boycott of a shopping center,notwith-standing that only one store in the center had used the services of thealleged substandard contractors(not named in the handbills).That issue isnot presented in the instant case.In all other respects the Board's deci-sion,which was affirmed by the Fourth Circuit Court of Appeals, re-mains valid law.4 Military Trail Store Manager Klosterman testified without contradic-tion that on one occasion he overheard Roger Hudspeth tell a prospec-tive customer that"Richway claims to be a discount store,but if youcheck with K-Mart, you will find that their prices are much cheaper."Klosterman told Hudspeth that he could not do that, whereupon Hud-speth replied,"I'm finally starting to get to you guys, aren't I?" Kloster-man also testified without contradiction that on another occasion, an un-identified handbiller told him that"I have several men in a station wagonthatwill blow you away if you give me any trouble."I find that Hud-speth's statement was irrelevant to the Union's labor dispute,and thatneither statement was protected by the publicity proviso.However, theseisolated incidents did not convert otherwise protected handbilling intounlawful or unprotected activity.Indeed,Hospital Employees(Delta AirLines),263 NLRB 996 (1982),principally relied on by the Company (Br.20-22)so indicates InDeltathe Board found that the respondent union,acting in furtherance of a primary dispute with a janitorial firm,violatedSec. 8(bX4)(B) by distributing four types of handbills at Delta's facilities,two of which falsely indicated that the Union's dispute was with Delta.The other two identified the nature of the primary dispute,but containedassertions containing Delta's safety and consumer record which were to-tally irrelevant to that dispute.The Board dealt individually with each ofthe handbills,and at no point did the Board suggest that the illegal natureof one handbill would taint the others.Therefore, the Union's billboards,which failed to indicate that the Company was using contractors,also didnot render the handbilling unlawful.achieve its goals.Therefore the Union's handbilling wasalso protected by Section 7. SeeGiantFoodMarkets,241NLRB 727, 728(1979),revd.and remanded on othergrounds 633 F.2d 18 (6th Cir.1980).5Nevertheless,Ifind in the circumstances of this casethat the Union did not have a statutorily protected rightto enter onto the Company'sproperty to publicize itsdispute.Unlike the cases principally relied on by GeneralCounsel(Montgomery Ward & Co.,265 NLRB 60 (1982),andGiant Food Markets,supra),° the present case in-volves union conduct for an unlawful object, albeit bylawful means.If the Union were successful in its ultimateobject,then the end result might well be unlawful,i.e., ahot-cargo agreement proscribed by Section 8(e) of theAct. I find it incongruous that the Board would grantthe Union the extraordinary remedy of access to privateproperty, for the purpose of applying pressure on theCompany in order to obtain an object which might wellbe unlawful. InMontgomery Ward,which involved "con-sumer handbilling in support of a primary labor dis-pute'17the Board found it unnecessary to weigh the rela-tive nature and strength of various forms of Section 7 ac-tivities,e.g.,consumer-directed boycottpicketing, areastandards picketing,organizational activity and primaryeconomic activity.However the Board did not say thatitwould never do so.Indeed, inHudgensv.NLRB, 424U.S. 507 (1976), the Supreme Court indicated that suchevaluationmight be warranted.InHudgens,the Courtheld:TheBabcock & Wilcoxopinions established thebasic objective under the Act: accommodation of§ 7 rights and private property rights with as littledestruction of one as is consistent with the mainte-nance of the other.The locus of that accommoda-tion,however,may fall at differing points along thespectrum depending on the nature and strength ofthe respective§7 rights and private property rightsasserted in any given context. [Emphasis added.]The Section 7 rights here involved, i.e., consumer hand-billingwhich calls for a total boycott of a neutral em-ployer,in order to obtain an agreement which itselfmight be unlawful,plainly falls near the bottom of thespectrum. Conversely,when making the accommodationthe property rights of a neutral employer should be ac-corded greater weight than those of the employer withwhom the Union has its primary dispute, particularlywhen the Union seeks a total boycott of the employer'sbusiness.6 Giant Foodsinvolved lawful area standards picketing, whereas thepresent case involves lawful handbilling. However, the Board's rationaleinGiant Foodsis equally applicable to the present case.a See alsoSeattleFirstNationalBank,243 NLRB898 (1979),aft inpertinent part651 F.2d 1272 (9th Cir. 1980), cited by the Board inMont-gomery Ward.7 InMontgomeryWard,the charging union,in furtherance of a lawfulprimary strike against Buddys,entered onto Montgomery Ward's prem-ises for the purpose of distributing handbills which requested customersto refrain from buying Buddys'products sold in Montgomery Ward'sstore.8NLRBY.Babcock& Wilcox Ca,351 U.S105 (1956). FEDERATED DEPARTMENT STORESAs indicated, evidence was adduced concerning theUnion's ability to communicate its boycott appeal to pro-spective customers of the Company without enteringonto the Company's property. I agree with GeneralCounsel that the Union did not have any reasonable al-ternativemeans to convey that message.Indeed,Mont-gomeryWardisvirtually controlling authority in thisregard. At Palm Beach Lakes, the credited testimony ofGeorge Hudspeth indicates that when the Union at-tempted to handbill on the public sidewalk adjacent tothe Company's premises, the handbilling caused a backupof traffic on the boulevard, and the store manager and apolice officer so informed Hudspeth. Under these cir-cumstances, the Union might well risk being held in con-tempt of the state court injunction even if it sought tohandbill on public property adjacent to the Company'spremises.Therefore, it is evident that the Companycould not effectively handbill prospective customers offthe Company's premises.9 At Military Trail, the situationwas worse,because the Company's premises were sepa-rated from Military Trail by other private property. OnAugust 15, the Company asked the Union to handbill atadjacent undeveloped private property. Even here, theUnion was not able to handbill effectively, because mostcars did not stop, and those that did caused a trafficbackup. SeeMontgomery Ward,265 NLRB at 61 (con-curring opinion of Chairman Van de Water). Since thattime,the adjacent property between the Company'spremises and Military Road has been developed.There-fore,even this location would no longer be available.10The evidence further indicates that the Union did nothave any other effective means of communicating itsboycott appeal to prospective customers of the Compa-ny. The use of advertising media is not an effective sub-stitute for consumer handbilling at the employer's prem-ises.Montgomery Ward,265 NLRB at 68. Moreover inthe presentcase,the Union was substantially unable touse such media because the newspapers,television sta-tions,and all but one outdoor advertising firm were un-willing to accept boycott ads. The Company was unableto obtain any billboard in the vicinity of the Palm BeachLakes store. The high cost of billboards, coupled withthe inability of motorists to obtain more than a quickglance at the message, forced the Union and its affiliatedlocals to pool their resources, combine the Union'sappeal with appeals relating to other disputes,and cap-sulize its message insuch a way as to fail to adequatelyor accurately inform the public of the nature of its dis-9 At the hearing,I rejectedthe Company's profferof evidence that theUnion handbilled the Ramada Inn (adjacentto the Company's premises),on public property.I adhere to that ruling.The handbillingatRamadaInn involved a different dispute,possiblywith a different priority fromthe Union's standpoint,and a different traffic pattern.The traffic flow inand out of a motel or hotel cannot be equated with that enteringor leav-ing a large department store.Assuming that the Unioncould effectivelyhandbill the Ramada Inn (and I make that assumption for purposes of thiscase),that would not denigratefrom the proven fact that the handbillingat the entranceto the Company's premises resulted in a traffic backup.10 The complaint alleges a continuing violation,and the Company con-tinues to exclude the Union from its premises.Therefore,Imay properlytake into consideration developments since August 15.659pute.Moreover, the use of billboards would be self-de-feating, in light of the advertising firm's requirement thatbillboards be leased for long periods of time. Thus, if theCompany were to agree to the Union's demands, orreach an accommodation with the Union,then the Unionwould in effect be stuck with an appeal to the public toboycott a firm with which the Unionhad an agreement.The General Counsel did not adduce evidence wheth-er the Union could effectivelyengagein strike, picket-ing, orother boycott activityagainstVulcan or othernonunion building contractors and subcontractors at oth-erlocations. I recognize thatMontgomeryWard(265NLRB at fn. 20) holds in the context of that case thatsuch an inquiry is irrelevant.However,inMontgomeryWard,unlike the present case,the handbilling unionsimply followed the primary employer's products, andrequested prospective customers not to purchase thoseproducts.In the present case,the Union requested a totalboycott of the neutral employer, at a time when non-union contractors and subcontractors with whom theUnion actually had its dispute were not even engaged atwork on the Company's premises.In these circum-stances, it isappropriate to consider whether the Unioncould adequately inform the public of its real dispute(with the nonunion contractors)by conventional primarymethods, rather than by enlarging the area of dispute byseeking to enmesh the entire business of a neutral em-ployer. I find that General Counsel's failure to demon-strate that the Union could not effectively utilize suchprimarymethods, further tends to detract from thestrength of General Counsel's case,and to support reso-lution in favor of the Company's property rights.11CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organizationwithinthe mean-ing of Section 2(5) of the Act.3.The Union did not have a statutory right to handbillon the Company's premises in the circumstances of thiscase.4.The Company did not violateSection 8(a)(1) of theAct.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12ORDERThe complaintis dismissed." If I had founda violation in this case,Iwould neverthelessdeny theUnion's requestthat the Company be ordered to withdrawits state courtlawsuit.The General Counsel declined to proceed on the Union's allega-tion thatthe Companyunlawfully maintained that action, and its legalitywas not litigated in this case.Therefore, the Union's request goes beyondthe scopeof the presentproceeding.'s If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses.